         Case 2:19-cv-00070-wks Document 211 Filed 07/21/21 Page 1 of 1




                             REVISED NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


Mabior Jok
        v.                                          Case No. 2:19-cv-70

City of Burlington, Vermont; Brando del Pozo;
Jason Bellevance; Joseph Corrow; and
Janine Wright



TAKE NOTICE that the above-entitled case has been rescheduled at 10:30 a.m. on Monday,
August 23, 2021 in Burlington, Vermont, before Honorable William K. Sessions III, District
Judge, for a hearing on Motion to Reconsider Court’s Previous Ruling Pertaining to Nancy
Stetson’s Qualifications to Testify and Request That Defendant Clarify Their Position.

Location: 110                                      JEFFREY S. EATON, Clerk
RESCHEDULED FROM:     8/9/2021 at 1:00 pm          By: /s/ Lisa Wright
                                                   Deputy Clerk
                                                   7/21/2021



TO:

Albert S. Fox, Esq.
Robb A. Spensley, Esq.

Barbara R. Blackman, Esq.
Christopher H. Boyle, Esq.
Pietro J. Lynn, Esq.

Court Reporter
